DETAILED ACTION
Applicants’ arguments, filed 7 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action has been made NON-FINAL as it cites new art that was not necessarily required by amendment.

Response to Interview Request
In applicant’s response on 7 July 2022, applicant requested that a telephonic interview be conducted if the instant application is not in condition for allowance. In response, the examiner takes the position that applicant’s response overcomes the previously applied rejection. However, the instant claims are not allowable in view of newly cited prior art. The examiner takes the position that if an interview were to be conducted prior to the mailing of this office action, it would be unlikely to be productive. This is because in such an interview, there would be a necessity of verbal discussion of prior art that would not yet have been made of record at the time of the interview were the interview to occur prior to the mailing of this office action, and is being made of record in this office action. 
The examiner will contact representative of applicant about scheduling a telephonic interview after the mailing of this office action. The examiner further notes that at the end of the office action, the examiner has provided a suggestion for a topic that may be discussed during such a telephonic interview.

Specification Objection is Withdrawn
An objection to the specification was previously presented in the prior office action on 7 February 2022 on pages 5-6. Applicant addressed this in applicant’s response on 7 July 2022 (hereafter referred to as applicant’s response). In view of the arguments in applicant’s response, the specification objection has been withdrawn.
The examiner notes that in applicant’s response, applicant has indicated that the term “lipid”, as used in the instant application, is understood to exclude cholesterol. This appears to be contradictory to the understanding of one of ordinary skill in the art because one of ordinary skill in the art would have understood that cholesterol is a type of lipid. For the purposes of examination under prior art, the examiner will interpret the term “lipid,” as it appears in the claims, to include cholesterol. Nevertheless, for the purposes of adequately explaining the specification and explaining why the objection to the specification previously applied by the examiner is withdrawn, applicant’s response is understood to be sufficient for this purpose.

Claim Rejection Under 35 USC § 112 is Withdrawn
In the previous office action on pages 5-6, the examiner previously rejected the instant claims for being indefinite. This rejection has been withdrawn in view of applicant’s explanation in applicant’s response on page 6. For the purposes of examination under prior art, claim 20 is understood to exclude gangliosides in the lipid bilayer to the extent that the bilayer is essentially free of gangliosides, but is not understood to exclude gangliosides in the interior aqueous space of the liposome. For the purposes of examination under prior art, claim 27 is understood to require the presence of gangliosides in the interior aqueous space of the liposome but to exclude gangliosides in the lipid bilayer to the extent that the lipid bilayer is essentially free of gangliosides.

Claim Interpretation
Instant claim 20 is drawn to liposomes for the treatment of amyotrophic lateral sclerosis. The examiner takes the position that prior art liposomes intended for the treatment of a different disease but suitable for the treatment of amyotrophic lateral sclerosis will read on the instant claims provided that such prior art teaches all of the claimed elements. See MPEP 2111.02(II), MPEP 2112(I & II), MPEP 2114(II), MPEP 2144(IV), and MPEP 2145(II), which are relevant regarding this matter.
With regard to claim 20, this is a product claim which recites the process steps by which the claimed composition may be obtained. Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
With regard to claim 22, the claim recites the phrase “essentially free of surface modifications.” The examiner notes that this phrase is defined in the instant specification on page 7, lines 10-18, reproduced below.

    PNG
    media_image1.png
    248
    675
    media_image1.png
    Greyscale

As such, the examiner understands a value of less than 5 mol% surface modification to be “essentially free of surface modification” as required by instant claim 22.
With regard to claim 36, this claim recites oral and intravenous administration. However, the claim is a composition claim. For the purposes of examination under prior art, a composition capable of being administered orally or intravenously is understood to meet this claim requirement regardless of whether the prior art actually teaches oral or intravenous administration.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22, 25-26, 28-30, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvati et al. (International Journal of Nanomedicine, Vol. 8, 2013, pages 1749-1758) in view of Rege et al. (Frontiers in Aging Neuroscience, Vol. 6, September 2014, Article 218, pages 1-12) and Shilo et al. (Journal of Nanobiotechnology, Vol. 13:19, 2015, pages 1-7), as evidenced by Mancuso et al. (Neurotherapeutics, Vol. 11, 2014, pages 419-432).
Salvati et al. (hereafter referred to as Salvati) is drawn to a sphingomyelin-cholesterol containing liposome intended to cross the blood brain barrier, as of Salvati, page 1749, title and abstract. Said liposome has phosphatidic acid, used as a targeting ligand to target amyloid-β, and an antibody intended to target transferrin, as of Salvati, page 1749, abstract. Also see Salvati, page 1753, figure 1, reproduced in part below.

    PNG
    media_image2.png
    837
    667
    media_image2.png
    Greyscale

Salvati teaches treating Alzheimer’s disease, as of Salvati, page 1749, last three lines. However, the actual examples of Salvati appear to include a marker substance such as a fluorescent or radiolabeled marker, as of Salvati, page 1750, right column, and do not appear to include a therapeutic drug.
Salvati differs from the claimed invention because the composition of Salvati lacks a therapeutic agent capable of treating amyotrophic lateral sclerosis (ALS); as such, the expectation would have been that the composition of Salvati by itself would not have been capable of treating ALS.
Rege et al. (hereafter referred to as Rege) is drawn to neuroprotective effects of resveratrol in Alzheimer’s disease, as of Rege, page 1, title and abstract. Rege teaches that resveratrol has therapeutic effects regarding Alzheimer’s disease, as of Rege, page 9, left column, top paragraph, reproduced below.

    PNG
    media_image3.png
    281
    577
    media_image3.png
    Greyscale

Rege also teaches that resveratrol suffers from low bioavailability, as of Rege, page 2, right column.
Rege does not teach a liposome.
It would have been prima facie obvious for one of ordinary skill in the art to have encapsulated resveratrol, as of Rege, as the drug in the liposome of Salvati. Salvati is drawn to a liposome intended to deliver drugs to the brain, as of Salvati, page 1756, left column, second to last paragraph, which teaches drug delivery. Rege teaches using resveratrol to treat Alzheimer’s disease, and the skilled artisan would have understood that Alzheimer’s disease is a disease of the brain. As such, the skilled artisan would have been motivated to have used the sphingomyelin-cholesterol liposome of Salvati to have delivered resveratrol in order to have predictably treated Alzheimer’s disease with a reasonable expectation of success. The skilled artisan would have also been motivated to make such a modification because the skilled artisan would have expected that delivering resveratrol using the liposome of Salvati would have predictably improved the poor bioavailability of resveratrol with a reasonable expectation of success.
As to claim 20, the claim is drawn to liposomes for the treatment of ALS. In contrast, both Salvati and Rege are drawn to the treatment of Alzheimer’s disease. Nevertheless, the skilled artisan would have expected that the liposome comprising resveratrol, which would have been formed by the combination of Salvati and Rege, would have been useful for the treatment of ALS. Evidence for this is provided by Mancuso et al. (hereafter referred to as Mancuso), which teaches that resveratrol improves motor neuron function and extends survival in mice suffering from ALS, as of Mancuso, page 419, title and abstract. As such, the skilled artisan would have expected that the liposome formed from the combination of Salvati in view of Rege would have been capable of treating ALS even if this property was not recognized by Salvati or Rege.
None of the above references teach the required particle size of 10 nm to 70 nm.
Shilo et al. (hereafter referred to as Shilo) is drawn to the effective of nanoparticle size on the probably of a nanoparticle crossing the blood brain barrier, as of Shilo, page 1, title and abstract. Shilo studied nanoparticles sized 20-110 nm, as of Shilo, page 2, figure 1 at the bottom of the page. Shilo appears to have achieved the most desirable results at 20 nm and 70 nm, as of Shilo, page 1, abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have sized the liposomes of Salvati in the size range taught by Shilo of 20 nm to 70 nm. Salvati is drawn to a liposome intended to deliver a therapeutic agent to the brain and to cross the blood brain barrier. As such, the skilled artisan would have been motivated to have sized the liposome of Salvati in the size range best suited for crossing the blood brain barrier. Shilo indicates that a particle sized 20 nm to 70 nm appears to be the best size for crossing the blood brain barrier. As such, the skilled artisan would have been motivated to have sized the liposome of Salvati in the size range taught by Shilo in order to have predictably improved the ability of the liposome to cross the blood brain barrier with a reasonable expectation of success.
As to claim 20, the claim recites a process by which the claimed composition is made. Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
As to claim 21, the liposomes of Salvati comprise cholesterol, as of Salvati, page 1749, “Methods” section of abstract.
As to claim 22, Salvati teaches 0.05 mol% to 1 mol% of lipids for covalent coupling to a surface modification, as of Salvati, page 1750, right column, paragraph entitled “Preparation of RI7217-PA-LIP.” This is understood to be a sufficiently small amount to be considered “essentially free.” See the definition of the phrase “essentially free” in the instant specification on page 7, lines 10-18.
As to claim 25, the skilled artisan would have expected that the combination of Salvati with Rege would have resulted in resveratrol being encapsulated in the liposome, as liposomes are known to be used for encapsulating drugs.
As to claim 26, Rege teaches resveratrol. This reads on the requirement of claim 26.
As to claim 28, the claim requires a specific polydispersity index range. Salvati teaches a polydispersity index of 0.1, as of Salvati, page 1752, right column, bottom paragraph.
As to claim 29, the claim requires a specific mean circularity value. Salvati teaches circular liposomes on page 1753, figure 1, which is reproduced above. While Salvati is silent as to the mean circularity value, there would have been a reasonable expectation that the liposome of Salvati would have been circular as they have been shown to be circular on page 1753.
As to claim 30, the claim requires that at least 90% of the liposomes are unilamellar. Salvati teaches unilamellar liposomes on page 1753, figure 1, which is reproduced above, as the liposomes shown in that figure include only a single lamella (i.e. a single bilayer), and do not include multiple bilayers. While Salvati is silent as to the percentage of liposomes which are unilamellar, there would have been a reasonable expectation that the liposome of Salvati would have been unilamellar as they have been shown to be unilamellar on page 1753.
As to claim 35, the combination of Salvati in view of Rege would have included resveratrol, as taught by Rege, which is a medicament.
As to claim 36, the combination of Salvati in view of Rege, which would have comprised resveratrol, which would have been useful for treating Alzheimer’s disease and ALS, both of which are neurodegenerative diseases. With regard to the oral or intravenous mode of administration, the skilled artisan would have expected that the combination of Salvati in view of Rege would have been capable of being administered orally or intravenously.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvati et al. (International Journal of Nanomedicine, Vol. 8, 2013, pages 1749-1758) in view of Rege et al. (Frontiers in Aging Neuroscience, Vol. 6, September 2014, Article 218, pages 1-12), and Shilo et al. (Journal of Nanobiotechnology, Vol. 13:19, 2015, pages 1-7) as evidenced by Mancuso et al. (Neurotherapeutics, Vol. 11, 2014, pages 419-432), the combination further in view of Dodge et al. (PNAS, Vol. 112, No. 26, pages 8100-8105).
Salvati is drawn to a liposome for administering a therapeutic cargo across the blood brain barrier for treatment of ALS (amyotrophic lateral sclerosis). Rege is drawn to the use of resveratrol is a therapeutic agent to treat ALS. Shilo is drawn to a specific particle size. See the rejection above over Salvati, Rege, and Shilo by themselves.
None of the above references teach gangliosides as an encapsulated therapeutic agent.
Dodge et al. (hereafter referred to as Dodge) is drawn to glycosphingolipids in amyotrophic lateral sclerosis, as of Dodge, page 8100, title and abstract. Dodge teaches the following as of page 8100, left column, abstract.

    PNG
    media_image4.png
    119
    784
    media_image4.png
    Greyscale

As such, this appears to indicate that GM3, which is a ganglioside, slowed the onset of paralysis related to ALS and increased survival.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the GM3 of Dodge in place of the resveratrol of Rege in the liposome of Salvati. Salvati is drawn to a liposome intended to treat ALS. Both resveratrol, as of Rege, as well as ganglioside GM3, as of Dodge, appear to have been taught to have been useful for treating ALS. As such, the skilled artisan would have been motivated to have substituted GM3, as of Dodge, in place of resveratrol, as of Rege, for predictable treatment of ALS with a reasonable expectation of success. The simple substitution of one element (GM3, as of Dodge) in place of another (resveratrol, as of Rege) in order to achieve predictable results (treatment of ALS) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
In the alternative, the skilled artisan would have been motivated to have combined resveratrol, as of Rege, and GM3, as of Dodge, as both ingredients would have been known to have predictably treated ALS with a reasonable expectation of success. Combining prior art elements (e.g. GM3, as of Dodge, and resveratrol, as of Rege) according to known methods in order to achieve predictable results (treatment of ALS) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2144.06(I).


Claims 20-22, 25-26, 28-30, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvati et al. (International Journal of Nanomedicine, Vol. 8, 2013, pages 1749-1758) in view of Rege et al. (Frontiers in Aging Neuroscience, Vol. 6, September 2014, Article 218, pages 1-12), and Shilo et al. (Journal of Nanobiotechnology, Vol. 13:19, 2015, pages 1-7) as evidenced by Mancuso et al. (Neurotherapeutics, Vol. 11, 2014, pages 419-432) and further in view of Venkatraman et al. (US 2013/0216606 A1).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvati et al. (International Journal of Nanomedicine, Vol. 8, 2013, pages 1749-1758) in view of Rege et al. (Frontiers in Aging Neuroscience, Vol. 6, September 2014, Article 218, pages 1-12), and of Shilo et al. (Journal of Nanobiotechnology, Vol. 13:19, 2015, pages 1-7) as evidenced by Mancuso et al. (Neurotherapeutics, Vol. 11, 2014, pages 419-432), the combination further in view of Dodge et al. (PNAS, Vol. 112, No. 26, pages 8100-8105) and Venkatraman et al. (US 2013/0216606 A1).
Salvati is drawn to a sphingomyelin liposome for delivery of a therapeutic ingredient across the blood brain barrier to treat ALS. Rege, Mancuso, and Dodge are drawn to specific therapeutic agents for treating ALS. Shilo is cited to teach a desired particle size for a particle intended to cross the blood brain barrier.
For the purposes of this rejection, it is understood that, purely en arguendo and in regard to this ground of rejection only, Shilo is deficient because Shilo does not teach a liposome, as the nanoparticle of Shilo is other than a liposome. Additionally, it is understood that the combination of references fails to teach that the skilled artisan could have made a liposome in the size range desired by Shilo.
Venkatraman et al. (hereafter referred to as Venkatraman) is drawn to a liposome for ocular delivery, as of Venkatraman, title and abstract. Venkatraman suggests a liposome sized about 20-50 nm, as of Venkatraman, paragraphs 0010 and 0060.
Venkatraman does not teach that the liposome is specific for crossing the blood brain barrier.
It would have been prima facie obvious for one of ordinary skill in the art to have sized the liposomes of Salvati in the size range taught by Shilo of 20 nm to 70 nm. Salvati is drawn to a liposome intended to deliver a therapeutic agent to the brain and to cross the blood brain barrier. As such, the skilled artisan would have been motivated to have sized the liposome of Salvati in the size range best suited for crossing the blood brain barrier. Shilo indicates that a particle sized 20 nm to 70 nm appears to be the best size for crossing the blood brain barrier. The skilled artisan would have been able to have prepared a liposome sized from 20 nm to 50 nm, as desired by Shilo, in view of the teachings of Venkatraman that a liposome in this size range can be successfully prepared. As such, the skilled artisan would have been motivated to have sized the liposome of Salvati in the size range taught by Shilo in order to have predictably improved the ability of the liposome to cross the blood brain barrier with a reasonable expectation of success, wherein the reasonable expectation that liposomes in this size range can be prepared is taught by Venkatraman.


Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 was submitted to the file record on 7 July 2022 (hereafter referred to as the declaration). This declaration will be addressed below.
As an initial matter, the examiner notes the following. Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. See MPEP 716.01(c)(III). The examiner takes the position that the declaration mailed on 7 July 2022 includes, but is not solely drawn to, opinion regarding the examiner’s legal conclusion. This opinion will be addressed in the same manner that an attorney argument will be addressed.
On page 3 of the declaration, declarant takes the position that the Rege reference cites the Mancuso reference, and Mancuso is deficient because Mancuso is not drawn to a liposome comprising sphingomyelin, as of page 3, bottom paragraph of the declaration, and onto page 4. This is not probative of non-obviousness. Mancuso is cited to show that resveratrol is a useful therapeutic for treating amyotrophic lateral sclerosis. Mancuso is not cited to teach a sphingomyelin liposome, as that is already taught by Salvati. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).
Declarant then takes the position that Salvati is deficient because Salvati fails to teach the required particle size, which is required by claim 20 as currently presented. In view of the claim amendments reciting a mean diameter of between 10 nm and 70 nm, the newly applied references Shilo et al. (Journal of Nanobiotechnology, Vol. 13:19, 2015, pages 1-7) and Venkatraman et al. (US 2013/0216606 A1) have been cited by the examiner. In view of the citation of these new references, this office action has been made NON-FINAL.
Declarant then takes the position that an expert would regard the properties of the liposomes of Salvati as not advantageous for use as vehicles to overcome the blood brain barrier, as of page 4, last full paragraph of the declaration. This is not probative of non-obviousness as the title of Salvati specifically mentions that the liposomes are intended to overcome the blood brain barrier. See the title of Salvati, which is reproduced below.

    PNG
    media_image5.png
    481
    1426
    media_image5.png
    Greyscale

Even if, purely en arguendo, it is the case that the particles of Salvati are not as effective as they could have been had they been of a smaller size, the skilled artisan would still have expected the particles of Salvati to have had a reasonable expectation of successfully crossing the blood brain barrier. Obviousness requires a reasonable expectation of success, not absolute predictability. See MPEP 2143.02, especially 2143.02(II), and it is the examiner’s position that Salvati provides this reasonable expectation of successfully crossing the blood brain barrier.
Declarant then argues that none of the cited references from the prior art would have led the expert to turn away from the established manufacturing process for the preparation of liposomes, as of the paragraph bridging pages 4-5. In response, the examiner disagrees that there is a single established manufacturing process for the preparation of liposomes. In support of this position, the examiner cites Dwivedi et al. (Journal of Scientific & Innovative Research, Vol. 2 Issue 2, March-April 2013, pages 486-508), which is a general review article about liposomes, as of Dwivedi, page 486, title. Dwivedi teaches the following methods for producing liposomes, as of page 492, right column, relevant text reproduced below.

    PNG
    media_image6.png
    882
    752
    media_image6.png
    Greyscale

Dwivedi teaches additional methods on page 493, left column. 

    PNG
    media_image7.png
    581
    553
    media_image7.png
    Greyscale

The teachings of Dwivedi are not intended to be part of the statement of rejection, and are cited to show that, contrary to the position taken by declarant, there is not a single established manufacturing method for making liposomes. The examiner clarifies that Dwivedi is not part of the statement of rejection and was cited to address a position raised by declarant in the declaration.
The positions taken in the declaration on pages 5-6 show that extrusion of liposomes through 50 nm membranes does not yield liposomes sized with a diameter less than 70 nm. However, declarant presents data showing that sonication produces liposome particle sizes in the claimed range.
To the extent that declarant is taking the position that the skilled artisan would not have been able to have prepared liposomes with a size of 10 nm to 70 nm with a reasonable expectation of success (even if there were a motivation for the skilled artisan to have prepared such particles), the examiner disagrees. For example, Venkatraman et al. (US 2013/0216606 A1) is drawn to liposomes, as of the title and abstract, and teaches liposomes sized 20-50 nm, as of paragraph 0060. These liposomes may contain sphingomyelin, as of claim 9 of Venkatraman, and may be prepared by a method that includes sonication, as of Venkatraman, paragraphs 0057, 0073, and 0133. Additionally, Fountain (US 2007/0154539 A1) is drawn to nanolipidic particles sized 1-20 nm, as of Fountain, abstract. Although Fountain uses the term “nanolipidic particles” in the title, these particles appear to be vesicles, as of paragraphs 0003-0004 of Fountain. As such, as the particles of Fountain are lipid vesicles, the skilled artisan would have understood them to have been liposomes. Therefore, both Venkatraman and Fountain provide examples of making liposomes in the claimed size range or in a size range that overlaps with the claimed size range. Hence, the position that the skilled artisan would not have been able to have made liposomes in the claimed size range appears to be contradicted by the prior art as a whole. 
To the extent that the declaration is taking the position that a method of preparing the liposomes with sonication would have been capable of preparing liposomes in the claimed size range whereas a comparative method would have failed to have produced liposomes in the claimed size range, this is not probative of non-obviousness. This is because the newly cited prior art references teach that there would have been a reasonable expectation that liposomes sized from 10 nm to 70 nm could have successfully been made. That sonication produces liposomes in this size range whereas other liposome-forming methods do not produce liposomes in this size range may be relevant for patentability if the examined claims were drawn to the method of making a liposome, but is not relevant for patentability to the extent that the pending and elected claims are drawn to a product.

Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 7 July 2022 (hereafter referred to as applicant’s response). These arguments will be addressed below.
In applicant’s response, page 7, third to last paragraph, applicant argues that none of the cited prior art documents “deals with liposomes for the treatment of ALS (amyotrophic lateral sclerosis).” This is not persuasive. The therapeutic agents delivered by the prior art references would have been capable of treating ALS even if this property were not recognized by the prior art. See MPEP 2111.02(II), MPEP 2112, MPEP 2114(II), MPEP 2144(IV), and MPEP 2145(II). See also the prior office action mailed on 7 February 2022, page 4, first paragraph in section entitled “Claim Interpretation.”
In applicant’s response on page 7, bottom paragraph, applicant argues that the cited art provides liposomes that are significantly larger than the claimed range. In response, the examiner notes that new prior art has been cited to teach liposomes that are sized in the claimed range. As such, applicant’s arguments are not persuasive to the extent that they are applicable to the currently pending rejections. In view of these newly cited references, this office action has been made NON-FINAL.
Applicant then argues that a method of producing liposomes using sonication can successfully produce liposomes in the claimed range, whereas a comparative method of producing liposomes using extrusion through a polycarbonate membrane produces liposomes that are larger than the claimed range, citing the attached declaration, as of applicant’s response, page 8. Similar arguments are also made on page 9 of applicant’s response. These arguments are not persuasive. While declarant’s results may be potentially relevant in regard to claims drawn to a method of making liposomes, they do not appear to be relevant to the pending product claims as the prior art indicates that liposomes sized between 10 nm and 70 nm have been successfully produced in the prior art prior to the effective filing date.
Applicant then makes the following argument on page 8 of applicant’s response, which is reproduced below.

    PNG
    media_image8.png
    73
    638
    media_image8.png
    Greyscale

The “1” at the end of the above-reproduced text is a footnote citing the reference Hersh et al. Int. J. Mol. Sc. 2022, 23, 4153, which was provided in applicant’s response.
In view of this argument, the examiner reviewed the Hersh reference and was unable to find a statement in this reference that a particle sized between 100 nm and 130 nm is too large to efficaciously pass through the blood brain barrier. Nevertheless, even if, purely en arguendo, Hersh does teach this, it may not be sufficient to overcome the previously applied rejection. The examiner notes that prior art reference Salvati et al. (International Journal of Nanomedicine, Vol. 8, 2013, pages 1749-1758), which was relied upon in the prior rejection, teaches the following as of page 1749, relevant text in abstract reproduced below.

    PNG
    media_image9.png
    117
    991
    media_image9.png
    Greyscale

As such, Salvati’s teachings would appear to indicate that the particle of Salvati would likely have failed to cross the blood brain barrier in the absence of the above-mentioned antibody as a surface modification, but crosses the blood brain barrier due to the presence of the above-mentioned antibody. Therefore, contra applicant’s arguments, particles sized greater than 70 nm can be made to cross the blood brain barrier if they are surface functionalized with modifications useful for crossing the blood brain barrier.
The examiner further notes that the antibody functionalization of Salvati is not excluded by the instant claims. Instant claim 22, which recites that the liposomes are essentially free of surface modifications does not exclude this antibody functionalization because the instant specification defines “Essentially free” as 5 mol% or less, as of page 6 of the instant specification, and Salvati teaches from 0.05 to 1 mol% surface functionalization, as of Salvati, page 1750, right column, section entitled “Preparation of RI7217-PA-LIP.”
The examiner takes the position that claim language excluding all surface modifications may be useful to overcome the currently applied prior art rejections. This is because Salvati relies upon such surface modifications to cross the blood brain barrier, and by amending the claims to exclude such surface modifications, the Salvati reference may be overcome. The examiner would be willing to discuss this issue in an interview that may occur after the mailing of this office action. 
The examiner clarifies that an amendment to exclude surface modifications must indicate the total absence of surface modification, not merely limit these surface modifications to 1 mol% or less, e.g. as in page 6 line 11 of the instant specification. This is because in the liposome art area, surface modifications are often used in amounts of 1 mol% or less. Similarly, in other drug delivery areas, an active agent is present in amounts well below 1% and yet is still effective. For example, the examiner cites Marks (US Patent 4,247,547), which describes a dermatological preparation comprising tretinoin as an active agent in amounts as low as 0.001%, as of the table on Marks, column 3. Marks is relevant here because the teachings of Marks indicate that an agent in a drug delivery preparation may be present in an amount of well below 1% yet may still be effective. Therefore, ingredients in therapeutic preparations can still be effective in amounts well below 1%.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612